Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16:  Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a positive displacement including a ring member and a star member, a main drive shaft including a hollow extending from a rearward end of the main shaft to a closed end of the hollow opposite the rearward end, the main drive shaft engaging the output shaft at the front end and engaging the star member at the rearward, a valve drive including a forward end of engaging the main drive shaft with the hollow of the main drive shaft, and a rearward engaging the valve spool" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Claim 31 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a positive displacement including a ring member and a star member, a main drive shaft including a hollow extending from a rearward end of the main shaft to a closed end of the hollow opposite the rearward end, the main drive shaft engaging the output shaft at the front end and engaging the star member at the rearward, a valve drive including a forward end of engaging the main drive shaft with the hollow of the main drive shaft, and a rearward .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,992,034 to Uppal, US Patent 4,613,292 to Bernstrom and US Patent 4,171,938 to Pahl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/9/2022